COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS

                                                 §
 JUAN ANTONIO GONZALEZ,                                          No. 08-14-00293-CR
                                                 §
                        Appellant,                                   Appeal from
                                                 §
 v.                                                               346th District Court
                                                 §
 THE STATE OF TEXAS,                                           of El Paso County, Texas
                                                 §
                        Appellee.                                (TC # 2020D05048)
                                                 §


                                        JUDGMENT

       The Court has considered this cause on the record and concludes there was error in the

judgment. We therefore reverse the conviction and remand the cause for new trial, in accordance

with the opinion of this Court, and that this decision be certified below for observation.

       IT IS SO ORDERED THIS 25TH DAY OF JANUARY, 2017.



                                      ANN CRAWFORD McCLURE, Chief Justice

Before McClure, C.J., Rodriguez, and Hughes, JJ.
Hughes, J., not participating